NO. 07-11-0106-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL C
 

MARCH  29, 2011
 

 
In re JESSE OLIVA, JR.,
                                                                        Relator

 

 
 
Before QUINN,
C.J., and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Relator Jesse Oliva,
Jr., proceeding pro se, filed a
petition for writ of mandamus on March 9, 2011. 
By letter of March 14, 2011, we informed relator
of his failure to pay the filing fee and explained the proceeding would be
dismissed unless the filing fee was paid by March 24, 2011.  See Tex.
R. App. P. 5, 20.1, 42.3(c).  Relator did not pay the fee or file an affidavit of
indigence.  
Accordingly, we dismiss relator’s
petition.  See Tex. R. App. P. 5, 42.3(c).
 
Per Curiam